

117 HR 4764 IH: No CRT for our Military Kids Act
U.S. House of Representatives
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4764IN THE HOUSE OF REPRESENTATIVESJuly 28, 2021Mrs. Hartzler introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the teaching of critical race theory in schools operated by the Department of Defense Education Activity, and for other purposes.1.Short titleThis Act may be cited as the No CRT for our Military Kids Act.2.Prohibition on availability of funds for teaching critical race theory in schools operated by the Department of Defense Education Activity(a)ProhibitionNone of the funds authorized to be appropriated or otherwise made available for any fiscal year for the Department of Defense Education Activity may be obligated or expended—(1)to teach critical race theory in any school operated by the Activity; or(2)to develop or distribute any curriculum that incorporates critical race theory.(b)Critical race theory definedIn this Act, the term critical race theory means any theory that promotes one or more of the following:(1)That one race is inherently superior to another race.(2)That the United States of America is fundamentally or systemically racist.(3)That an individual, solely because of the individual’s race, is inherently racist or oppressive, whether consciously or unconsciously.(4)That an individual should be discriminated against or receive adverse treatment solely or partly because of the individual’s race.(5)That members of one race cannot and should not attempt to treat others without respect to race.(6)That an individual’s moral character is necessarily determined by the individual’s race.(7)That an individual, by virtue of the individual’s race, bears responsibility for actions committed in the past by other members of the same race.(8)That any individual should feel discomfort, guilt, anguish, or any other form of psychological distress on account of that individual’s race.(9)That meritocracy or traits such as a hard work ethic are racist, or were created by a particular race to oppress another race.(10)That any of the founding documents to include the Declaration of Independence, Constitution, or Bill of Rights is inherently racist.(11)Any other form of racial scapegoating or racial stereotyping.